Citation Nr: 0218540	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 
percent for the postoperative residuals of a laparotomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from April 1966 
to December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.  By this decision, the RO 
granted service connection and assigned a 10 percent 
rating from March 4, 1998.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection 
(so-called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a December 
1998 expression of disagreement with the original rating, 
the Board has characterized the rating issue on appeal as 
set forth on the preceding page.


REMAND

The appellant maintains that his current rating is not 
high enough in light of the disability that his 
postoperative residuals of a laparotomy cause him.  He 
notes that he suffers from alternating diarrhea, 
constipation, and vomiting.  He also has reported having a 
symptomatic scar.  For the reasons that follow, the Board 
finds that a remand is required.  

The appellant was originally granted service connection 
for the postoperative residuals of a laparotomy by a 
November 1998 rating action.  At that time, the RO noted 
that in July 1968, while the appellant was in the 
military, he underwent an exploratory laparotomy to 
determine possible damage from an accidentally self-
inflicted gunshot wound to the right pelvic fascia.  No 
significant positive findings were made, but 
postoperatively the appellant's intestines became 
obstructed, necessitating decompressing by passing a tube 
through the pyloric canal.  The RO noted that the post-
service medical evidence included a private hospital 
report that showed that the appellant was hospitalized in 
May 1973 for abdominal pain of unknown etiology, with the 
probable cause being gastroenteritis.  Symptoms also 
included vomiting and diarrhea.  In January 1987, the 
appellant was hospitalized for two days after presenting 
to the Emergency Room with a four-week history of vomiting 
and hardly eating anything.  The final diagnosis was of a 
large hiatal hernia and irritable bowel syndrome.  The RO 
further noted that an outpatient treatment record from the 
VA Medical Center (VAMC) in Louisville, dated in February 
1998, showed a diagnosis of irritable bowel.  

In the November 1998 rating action, the RO also noted that 
the appellant underwent a VA examination in June 1998.  At 
that time, the appellant stated that during his 1968 
laparoscopy, his large intestine was put back in such a 
way as to cause it to be in a S-shape, and there was a 
"crick" in the colon.  According to the appellant, 
subsequent to the surgery, he had trouble with fecal 
impactions, and he noted that the impactions caused nausea 
and vomiting.  Following the physical examination, the 
diagnosis was status-post gunshot wound of the abdomen 
with laparoscopy, with residuals of chronic constipation 
due to an S-shaped colon.  Thus, in light of the above, 
service connection was granted for the postoperative 
residuals of a laparotomy.  The RO noted that because the 
VA's Schedule for Rating Disabilities did not include a 
specific diagnostic code to rate the appellant's service-
connected disability, it would be rated by analogy to 
irritable colon syndrome under 38 C.F.R. § 4.114, 
Diagnostic Code 7319, a closely related disease.  See 
38 C.F.R. § 4.20.  Accordingly, a 10 percent disability 
rating under Diagnostic Code 7399-7319 was assigned, 
effective from March 4, 1998.  

The Board observes that, by virtue of the way the 
veteran's disability was rated, the RO conceded that the 
appellant's service-connected disability included 
manifestations typical of irritable colon syndrome, such 
as diarrhea and constipation.  38 C.F.R. § 4.20 (an 
analogous rating may be assigned when the location and 
symptomatology are closely analogous, but should not be 
assigned based on conjecture, such as when the diagnosis 
is doubtful or is not supported by clinical and laboratory 
findings).  Nevertheless, the Board notes that in a 
September 2001 Supplemental Statement of the Case (SSOC), 
the RO indicated that the appellant's complaints of 
diarrhea were shown to be related to irritable bowel 
syndrome and were not related to his service-connected 
residuals of a laparotomy.  In addition, based on a March 
2000 VA scars examination where the diagnoses were scars 
from gunshot wound, ventral hernia repair, and laparotomy, 
the RO assigned a 10 percent evaluation for a tender scar 
under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Despite the award of the 10 percent rating for 
postoperative scarring, it appears that the overall rating 
of the service-connected postoperative residuals did not 
change.  In other words, it is unclear whether the 10 
percent evaluation for a tender scar was a separate 
evaluation or whether the RO intended the 10 percent award 
for the scar to replace the earlier 10 percent award for 
the appellant's postoperative residuals of a laparotomy, 
which were rated by analogy to irritable colon syndrome 
under 38 C.F.R. § 4.114, Diagnostic Code 7319.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (separate 
ratings are available where there is distinct and separate 
symptomatology, unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14).  This confusion is complicated by the lack of a 
rating decision showing the implementation of the 10 
percent rating on account of scarring.  Consequently, the 
Board concludes that further action by the RO is required.  
This is so because it must be made clear whether the RO 
has reduced the 10 percent rating under Diagnostic Code 
7399-7319 to zero percent, whether the RO has assigned a 
10 percent rating under Diagnostic Code 7804 separate from 
the 10 percent assigned for intestinal symptoms, or 
whether the RO determined that there had been a change in 
a diagnosis as contemplated by rating principles 
enunciated in 38 C.F.R. § 4.13.  Such clarification will 
allow the Board to properly frame the issue(s) over which 
it has jurisdiction.  38 C.F.R. § 20.101 (2002).  

In addition, the Board further observes that Diagnostic 
Code 7804 pertains to the skin.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  In this regard, the Board notes 
that during the course of the veteran's appeal, the 
schedular criteria by which skin disabilities are rated 
were revised.  The new criteria have been in effect since 
August 30, 2002.  67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  According to the Court, when a law or regulation 
changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has 
been concluded, the version most favorable to the 
appellant should be applied unless Congress and/or the VA 
Secretary provide otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Because Congress or the Secretary 
has not provided otherwise in this particular instance, 
and because it now appears that the RO believes that a 
rating under these criteria is appropriate, the Board 
concludes that the appellant should be afforded the 
opportunity to have his claim reviewed under the most 
favorable version of the rating criteria.  

The Court has also held that, when the Board proposes to 
address in its decision a question that has not yet been 
specifically addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, 
whether he has been given an adequate opportunity to 
actually submit such evidence and argument, and whether 
the statement of the case fulfills the regulatory 
requirements.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); 38 C.F.R. § 19.29 (2002).  If not, the matter must 
be remanded to the RO to avoid prejudice to the claimant.  

The appellant in this case has not yet been notified of 
the change in applicable law. Because he has not had an 
opportunity to present evidence and/or argument on the 
application of the new rating criteria, and because the 
Statement of the Case (SOC) and SSOC did not contain a 
summary of the new criteria, with appropriate citations, 
and a discussion of whether the new criteria affect his 
claim, the Board will remand the claim to avoid the 
possibility of prejudice.  38 C.F.R. §§ 4.2, 19.9 (2002).

The Board further notes that as previously stated, in 
January 1987, the appellant was hospitalized and diagnosed 
with a large hiatal hernia.  In addition, VA medical 
treatment records show that in January 2000, the appellant 
was hospitalized for six days and was diagnosed with an 
incisional ventral hernia.  While he was hospitalized, he 
underwent laparoscopic surgery, converted to open repair 
of the incisional ventral hernia, with Prolene mesh.  In 
this regard, the Board notes that in a March 2000 medical 
statement, V.A., M.D., from the General Surgery Section at 
the Louisville VAMC, indicated that the appellant's 
incisional hernia would definitely be related to his 
operation after the gunshot wounds.  The Board further 
observes that according to a VA Discharge Summary, the 
appellant was hospitalized for one day in March 2000 and 
was diagnosed with bilateral inguinal hernias.  While the 
appellant was hospitalized, he underwent laparoscopic 
repair of the bilateral inguinal hernias.  

In a June 2000 rating action, the RO concluded that the 
appellant's March 2000 bilateral inguinal hernia repair 
surgery was not related to his service-connected 
postoperative residuals of a laparotomy.  However, the RO 
also determined that the appellant's incisional hernia was 
related to his service-connected postoperative residuals 
of a laparotomy, and a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30, from January 26, 2000 to February 
28, 2000, was assigned for convalescence following the 
surgery for the appellant's incisional hernia.  

In light of the above, the Board recognizes the RO's 
determination that the appellant's incisional ventral 
hernia is related to his service-connected postoperative 
residuals of a laparotomy.  However, the Board notes that 
the RO has not yet addressed the question of a separate 
evaluation for the incisional ventral hernia.  See 
Esteban, supra.  Therefore, on remand, the RO's actions 
should also include consideration of whether the veteran 
is entitled to a separate rating for his incisional 
ventral hernia, apart from the 10 percent rating currently 
assigned for the postoperative residuals of a laparotomy.  
See Esteban, supra.  In addition, the Board is also of the 
opinion that VA examinations, as specified in greater 
detail below, should be performed.  

Development such as that sought by this remand is 
consistent with the mandate of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), which became effective during the pendency of this 
appeal.  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  The VCAA requires VA to notify the claimant and 
the claimant's representative of information required to 
substantiate a claim.  The new law also establishes a 
broader VA obligation to obtain relevant records, advise a 
claimant of the status of those efforts, and to provide a 
VA medical examination in cases where such evidence is 
necessary to make a decision.  The evidentiary development 
sought above is in part requested to comply with the VCAA.  
In re-adjudicating this case, the RO should ensure that 
all notification and development actions required by the 
new law are met.

For the reasons stated above, this case is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims 
folder and ensure that all notification 
and development required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) are fully 
satisfied.  

2.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded 
comprehensive digestive and 
dermatologic examinations.  The 
examiner(s) should review the claims 
folder and provide a full description 
of any and all current manifestations 
of disability occasioned by the 
service-connected postoperative 
residuals of a laparotomy.  All 
indicated testing should be conducted.    

In the appellant's digestive 
examination, the examiner should set 
forth all current manifestations of the 
appellant's postoperative residuals of 
a laparotomy, to include any 
manifestations analogous to irritable 
bowel syndrome such as diarrhea, 
constipation, bowel disturbance, or 
abdominal distress.  The examiner 
should state whether the appellant's 
intestinal symptoms are mild, moderate, 
or severe in degree; whether such 
disability is manifested by diarrhea or 
alternating diarrhea and constipation, 
with more or less constant abdominal 
distress; whether such disability is 
productive of frequent episodes of 
bowel disturbance with abdominal 
distress, or disturbances of bowel 
function with only occasional episodes 
of abdominal distress.  38 C.F.R. § 
4.114, Diagnostic Code 7319 (2002).  In 
regard to the appellant's postoperative 
ventral hernia, the examiner should 
describe whether the wound is healed, 
whether there is any weakening of the 
abdominal wall, and whether a 
supporting belt is indicated.  
38 C.F.R. § 4.114, Diagnostic Code 7339 
(2002).  The rationale for the 
examiner's opinions should be explained 
in detail.  

At the appellant's dermatologic 
examination, the examiner should 
determine the extent and manifestations 
of the appellant's scars from gunshot 
wound, ventral hernia repair, and 
laparotomy.  The examiner should 
specifically note whether the scars are 
superficial, unstable, poorly 
nourished, with repeated ulceration, or 
painful on objective demonstration.  (A 
superficial scar is one not associated 
with underlying soft tissue damage, and 
an unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar.)  The 
area of scarring should be measured.

3.  The RO should thereafter take 
adjudicatory action on the claim here 
in question.  In so doing, the RO 
should consider whether separate 
evaluations should be assigned for the 
appellant's incisional ventral hernia, 
any scarring, and/or intestinal 
symptoms.  See Esteban, supra.  Where 
appropriate, the RO should apply both 
the old and new criteria for rating 
skin disabilities, with application of 
those criteria that are more favorable 
to the appellant.  A rating decision 
should be prepared that explains each 
rating assigned and any change from 
previous ratings such as is 
necessitated by a change in diagnosis.  
If any benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue(s) 
currently on appeal.  In particular, 
the RO should ensure that requirements 
of the VCAA are met.  The RO should 
also include the new rating criteria 
for skin disabilities.  Additionally, 
the SSOC should contain a summary of 
the evidence received since the 
September 2001 SSOC was issued.  

After the appellant and his representative have been given 
an opportunity to respond to the SSOC, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of the appellant until he 
receives further notice.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The appellant 
has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).

